Citation Nr: 0704701	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1968 to April 1970.

The veteran initially filed a claim of entitlement to service 
connection for a low back disability in March 1999.  His 
claim was originally denied as not well grounded in an 
October 1999 RO rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Denver, Colorado (the RO).  
In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  That law eliminated the well-
groundedness standard.  The veteran was subsequently advised 
that his claim would be readjudicated under the VCAA.  In 
November 2002, the RO denied the claim on a de novo basis.  
The veteran subsequently perfected an appeal.

The record shows that the RO applied the current standard in 
adjudicating the claim in the June 2002 rating decision on 
appeal. Accordingly, the Board finds that the RO's 
readjudication of this claim on the merits in November 2002 
was in compliance with section 7(b) of the VCAA.  See 
VAOPGCPREC 3-2001, dated January 21, 2001; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board additionally observes that under the circumstances 
here presented, the initial October 1999 rating action was 
not final, and the matters of finality of thereof and 
submission of new and material evidence are not for 
consideration.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002).

In September 2006, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In communications to the RO during the course of this appeal, 
the veteran alluded to numerous other disabilities.  In a 
letter to the veteran dated June 7, 2004, the RO requested 
clarification as to what issues the veteran was interested in 
pursuing.  He responded in January 2005 as follows:  "I put 
a claim [in] for my back and shoulder and not for the rest."

Regarding the shoulder claim, in a September 2005 rating 
decision, the RO denied service connection for degenerative 
joint disease of the left shoulder.  To the Board's 
knowledge, the veteran did not disagree with that decision, 
and the mater was not mentioned during the September 2006 
hearing.  Accordingly, that issue is not on appeal and it 
will be discussed no further herein.  

The only issue currently on appeal is entitlement to service 
connection for a low back disability.


FINDINGS OF FACT

1.  A preponderance of the evidence indicates that there was 
no back disease or injury in service.

2.  A low back disability was identified in 1975 as having 
its onset in a post-service fall in December 1974.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability, which he claims is due to a fall 
aboard ship in service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In October 2001 the RO sent the veteran a VCAA letter.  That 
letter, inter alia, in essence informed the veteran that in 
order for service connection to be granted, there must be 
(1)an injury or disease in military service; (2) a current 
disability; and (3) a relationship between (1) and (2).  See 
the October 24, 2001 VCAA letter, pages 2-3.   

Because of the impact of several Court decisions and changes 
in implementing regulations, the RO AMC sent a 7 page VCAA 
letter to the veteran in June 2004.  This letter fully 
notified the veteran of the requirements of the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The June 2004 VCAA notified the veteran 
of evidence which had been received letter asked the veteran 
to provide specific types of evidence and information 
concerning his claim.  See the June 7, 2004 VCAA letter, 
pages 2 and 5.  In addition, the VCAA letter, in a section 
entitled "What Must the Evidence Show to Support Your 
Appeal?" provided the veteran with notice that in order for 
his claims to be granted, the evidence must show: 1. an in-
service disease or injury; 2. a current disability; and 3. a 
relationship between 1. and 2.  Id., page 6.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "Relevant federal records, 
including service records, VA Medical Center records and 
records from other federal agencies, such as the Social 
Security Administration."  Id., page 5. 

The veteran was further advised that VA would make 
"reasonable efforts" to obtain "Relevant records not in 
the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources." Id.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 VCAA letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . It 
is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Id. [emphasis as in original]. 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2004 VCAA letter included notice that "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  Id..  This language 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
October 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in October 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the October 2001 and June 2004 VCAA letters.  His claim was 
readjudicated in the November 2002 rating decision and then 
more recently in a November 2005 supplemental statement of 
the case, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notices.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) that timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of- 
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond. The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Neither is element (2), existence of a disability.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's (and the Board's) denial 
of service connection.  In other words, any lack advisement 
as to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), the relationship between his disabilities and 
his service.  As has been discussed above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

In any event, the veteran received full notice under Dingess 
in an addendum to a letter from the RO dated August 9, 2006.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, extensive post-service medical 
records, the report of a September 2000 VA compensation and 
pension (C&P) examination, statements of the veteran, and lay 
statements submitted by the veteran in support of his claim.  

The Board observes that a medical opinion regarding the 
etiology of the veteran's claimed back disability has not 
been obtained.  However, for reasons explained immediately 
below, such is not necessary.

As will be discussed below, there is already medical evidence 
that the veteran currently has a low back disability.  The 
record is missing critical evidence of an in-service disease 
or injury, and the veteran's claim was denied by the RO on 
that basis. The outcome of the appeal thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion.  Specifically, resolution of the of the 
claim hinges upon whether the veteran incurred a back injury 
in service. That question cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records and post-service medical records, 
which are already in the claims folder.

As explained in greater detail below, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed back 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no  objective 
evidence of an in-service back injury.  Under the 
circumstances presented in this case, a remand ordering a 
medical examination or a medical opinion would serve no 
useful purpose. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. 
§ 3.303 (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran seeks entitlement to service connection for a low 
back disability.  Although acknowledging a post-service 
injury, he contends that his back disability had its 
inception in an injury aboard ship during his active duty 
naval service.

As discussed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Hickson, supra.  The Board will address these elements in 
turn.

With respect to the first element, current disability, there 
is ample evidence of a low back disability, diagnosed during 
the September 2000 C&P examination and elsewhere as low back 
pain with spondylolysis and spondylolisthesis.  



Turning to critical element (2), the Board will separately 
address disease and injury.

With respect to disease, the veteran's service medical 
records are pertinently negative concerning any back 
problems.  In particular, his April 1970 separation physical 
examination report indicates that his spine was normal.

With respect to a back injury, the veteran has contended in 
numerous communications to VA, as well as in his September 
2006 hearing testimony, that he injured his back a fall 
aboard ship.  See the hearing transcript, pages 3-4. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Board has carefully considered the veteran's statements 
in light of the entire record.  In addition to the utterly 
negative service medical records, there is no indication of a 
back disability for several years after service.

Of particular interest to the Board are the circumstances 
surrounding the veteran's initial contact with VA in May 
1975.  At that time, he filed a claim of entitlement to a non 
service-connected pension (not a claim for service 
connection).  He stated, with respect to the nature of his 
disability:  "open in the spine [sic] it came from lifting 
over a period of years."

In connection with the veteran's pension claim, the Milwaukee 
RO secured reports of two hospitalizations at the VA Medical 
Center in Wood, Wisconsin, in June and July 1975.  The first 
report, covering the period June 9-12, 1975, began as 
follows:

This 31 year old male was well until December 0f 1974 
when he slipped on the ice injuring his back.  Since 
then he has had rather constant nagging low back pain  . 
. . . 

The second report, covering a readmission from June 26 to 
July 9, 1975, began as follows:

The patient is a 30 year old male with a history of low 
back pain following a fall in December 1974.  

A June 26, 1975 progress note states:  "6 mo. hx of back 
pain" [i.e. dating back to December 1974].

The record thereafter is silent until the veteran's initial 
claim of entitlement to service connection in March 1999, in 
which, for the first time, the veteran referred to an in-
service back injury, in "July 1970" [the Board observes 
that the veteran left military service in April 1970].  

The veteran has also submitted a statement from a shipmate, 
R.A. to the effect that he witnessed the veteran fall "and 
hurt his back".  Also submitted was a statement from the 
veteran's brother to the effect that the veteran wrote him 
during service, telling him that he had been hurt aboard ship 
and that the Navy had refused to treat him because of his 
race.  [This mirrors contentions made by the veteran to the 
effect that he was ill-used in service because of his race.  
See the September 2006 hearing transcript, page 20.]

Although not necessarily doubting the statements of the 
veteran and R.A. that the veteran may have fallen aboard 
ship, the Board finds that there is no credible evidence of 
any injury sustained thereby.  The most competent and 
probative evidence are the service medical records, which are 
utterly negative concerning a back injury.  In this 
connection, although the veteran and his brother both allege 
that he was denied medical treatment for back pain due to 
purported racism in the Navy, a review of his service medical 
records indicates that he was seen on numerous other 
occasions for various complaints.  There is no suggestion 
that medical treatment was ever denied.

Particularly compelling are the two reports of VA 
hospitalization in 1975.  The veteran clearly and 
unequivocally reported more than once that his back problems 
began with a fall on ice in December 1974, several years 
after he separated from naval service.  He further indicated 
that there were no previous back problems.  This was 
obviously an opportunity for the veteran to related his back 
disability to service; he did not do so.  Moreover, he did 
not file a claim for service connection in 1975, but rather 
one for a non service-connected pension.  The only conclusion 
which may be drawn was that in 1975 the veteran did not 
believe that he had anything other than a back problem which 
began in late 1974.  

In short, the Board finds that the contemporaneous evidence 
from service and in 1975 far outweighs the recent statements 
made by the veteran, his brother and R.A.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].    

For these reasons, the Board concludes that a preponderance 
of the evidence is against the veteran's claim as to crucial 
element (2), in-service disease or injury.  The claim fails 
on that basis.

With respect to the final element, medical nexus, in the 
absence of in-service disease or injury medical nexus is 
impossible.  There is in fact no medical nexus opinion of 
record

Explicit in the veteran's presentation is the contention that 
his lumbar spine problems began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service. 
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b) (2006). However, as has been discussed in some 
detail above in connection with element (2), there was no 
disability diagnosed in service and the objective evidence of 
record establishes the onset of low back symptoms in 1975, in 
connection with a post-service slip on ice.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

As has been discussed above, the Board finds the veteran's 
statements to the effect that he had back problems since 
service to be lacking credibility and probative value in 
light of the entire evidence of record, to include the 
utterly negative service medical records and the 1975 VA 
hospital reports.  Continuity of symptomatology is not 
demonstrated in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current lumbar spine 
disability to service.  Hickson element (3) has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  The benefit 
sought on appeal is accordingly denied.

 
ORDER

Service connection for a low back disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


